Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                      Aug 13 2014, 5:58 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

TIMOTHY J. BURNS                                    GREGORY F. ZOELLER
Indianapolis, Indiana                               Attorney General of Indiana

                                                    RYAN D. JOHANNINGSMEIER
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

MAURICE HAMLER,                                     )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )        No. 49A05-1312-CR-609
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Steven Rubick, Magistrate
                            Cause No. 49G17-1308-FD-52340


                                         August 13, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

BARTEAU, Senior Judge
                              STATEMENT OF THE CASE

       Maurice Hamler appeals his convictions of resisting law enforcement, a Class A

misdemeanor, Indiana Code section 35-44.1-3-1 (2013) and disorderly conduct, a Class B

misdemeanor, Indiana Code section 35-45-1-3 (2006).

       We affirm.

                                          ISSUE

       Hamler presents one issue for our review: whether there was sufficient evidence to

support his convictions.

                        FACTS AND PROCEDURAL HISTORY

       In the early morning hours of August 9, 2013, police were dispatched to an

apartment complex regarding a domestic disturbance. When they arrived at the apartment

complex, they found Hamler and a man later identified as Hamler’s brother, Marlon,

speaking loudly to each other in the courtyard area. The officers noted that Hamler’s

clothing matched that described by the dispatcher. Hamler attempted to leave the area

when the police approached, and a struggle ensued.

       Based upon this incident, Hamler was charged with strangulation, a Class D felony,

Ind. Code § 35-42-2-9 (2006); domestic battery, a Class A misdemeanor, Ind. Code § 35-

42-2-1.3 (2012); battery, a Class A misdemeanor, Ind. Code § 35-42-2-1 (2012); resisting

law enforcement, a Class A misdemeanor, Ind. Code § 35-44.1-3-1; disorderly conduct, a

Class B misdemeanor, Ind. Code § 35-45-1-3; and public intoxication, a Class B

misdemeanor, Ind. Code § 7.1-5-1-3 (2012). A bench trial was held, and, at the close of

the State’s case, the trial judge granted Hamler’s motion for involuntary dismissal as to the

                                             2
charges of strangulation, domestic battery, battery, and public intoxication. Hamler was

found guilty of resisting law enforcement and disorderly conduct. This appeal ensued.

                              DISCUSSION AND DECISION

       Hamler contends that the State failed to present evidence sufficient to support his

convictions of resisting law enforcement and disorderly conduct. When reviewing claims

of insufficiency of the evidence, this Court neither reweighs the evidence nor assesses the

credibility of the witnesses. Brasher v. State, 746 N.E.2d 71, 72 (Ind. 2001). Rather, we

look to the evidence most favorable to the judgment and any reasonable inferences drawn

therefrom. Id. We will affirm the conviction if there is probative evidence from which a

reasonable factfinder could have found the defendant guilty beyond a reasonable doubt.

Id.

       A. Resisting Law Enforcement

       In order to obtain a conviction of resisting law enforcement in this case, the State

must have proved beyond a reasonable doubt that (1) Hamler (2) knowingly or intentionally

(3) forcibly resisted, obstructed, or interfered (4) with a law enforcement officer (5) while

the officer was lawfully engaged in the execution of the officer’s duties. See Ind. Code §

35-44.1-3-1(a)(1). Hamler asserts that the State’s evidence does not demonstrate that he

forcibly resisted the officers.

       Our Supreme Court has determined that a person forcibly resists, obstructs, or

interferes under this statute when he or she uses “strong, powerful, violent means” to

impede a law enforcement official’s rightful exercise of duties. Spangler v. State, 607

N.E.2d 720, 723 (Ind. 1993). Not all non-passive actions fulfill the force requirement of

                                             3
the statute, id. at 724; yet, the amount of force need not rise to the level of “mayhem.”

Graham v. State, 903 N.E.2d 963, 965 (Ind. 2009). Rather, even a modest level of

resistance might support an offense under this statute. Walker v. State, 998 N.E.2d 724,

727 (Ind. 2013).

       The evidence most favorable to the conviction in the present case discloses that

when the officers arrived on the scene, they noticed that Hamler’s clothing matched the

description given to them by the dispatcher. As the officers approached Hamler and his

brother, Hamler, in an aggressive manner and with balled fists, attempted to push in

between the two officers. One of the officers extended his arm to stop Hamler and told

Hamler that they needed him to wait there. Hamler responded that he knew his rights, that

his aunt was a lawyer, and that he was going home and there was nothing they could do to

stop him. At that point, one of the officers told Hamler he needed to put him in handcuffs

for his safety as well as the officers’. When the officers attempted to place handcuffs on

Hamler, he “yanked his arms forward” out of the officers’ hands. Tr. p. 11. The officers

again attempted to place handcuffs on Hamler at which point they had to take him down to

the ground. Hamler put his hands underneath his body and laid down on top of them. The

officers eventually were able to remove Hamler’s hands and secure him in handcuffs.

       Hamler’s actions here amount to forcible resistance so as to satisfy the requirements

of the statute. See Lopez v. State, 926 N.E.2d 1090 (Ind. Ct. App. 2010) (affirming resisting

law enforcement conviction where defendant refused to stand up, pulled away from

officers, and laid on his hands in order to avoid being handcuffed), trans. denied.

       B. Disorderly Conduct

                                             4
       In order to obtain a conviction of disorderly conduct in this case, the State must have

proved beyond a reasonable doubt that (1) Hamler (2) recklessly, knowingly, or

intentionally (3) made unreasonable noise (4) and continued to do so after being asked to

stop. See Ind. Code § 35-45-1-3(a)(2). To support a conviction of disorderly conduct, the

State must prove that the defendant “produced decibels of sound that were too loud for the

circumstances.” Blackman v. State, 868 N.E.2d 579, 584 (Ind. Ct. App. 2007), trans.

denied. Here, Hamler claims that the noise he was making was not unreasonable and that

he was not asked to stop.

       The evidence at Hamler’s bench trial shows that when officers arrived at

approximately 2:30 a.m., they found Hamler and his brother speaking loudly to each other

in the courtyard of the apartment complex. When Hamler saw the officers, he referred to

them as “motherf***ers.” Tr. p. 7. The officers testified they detected a strong odor of

alcoholic beverage emanating from Hamler and that he had glassy, bloodshot eyes and

slurred speech. During the entire incident, Hamler was loud and boisterous and continually

yelled about knowing his rights, having an aunt that is an attorney, and getting the officers

fired. One of the officers testified to telling Hamler and his brother to “stop yelling” and

to “just calm down” during the incident. Id. at 43. Both officers testified that Hamler was

very loud and that residents were looking out windows and opening doors to see what was

happening.

       Thus, the uncontradicted evidence demonstrates that Hamler was yelling loudly at

approximately 2:30 a.m. in the middle of an apartment complex courtyard not only

disrupting the officers’ investigation but also disturbing the residents of the complex. The

                                              5
officers saw residents open their doors to observe the scene or watch from their windows.

In addition, the evidence shows that Hamler continued to yell and scream after being told

to stop and to calm down. This evidence is sufficient.

                                    CONCLUSION

      For the reasons stated, we conclude that there was sufficient evidence to sustain

Hamler’s convictions of resisting law enforcement and disorderly conduct.

      Affirmed.

FRIEDLANDER, J., and PYLE, J., concur.




                                            6